Title: From George Washington to Lieutenant Colonel Udny Hay, 24 July 1780
From: Washington, George
To: Hay, Udny


					
						Dr Sir
						Head Quarters [Preakness, N.J.] 24th July 1780
					
					Since writing you of this date, mentioning the necessity of a deposit of provision at Claverac, for temporary purposes, I have received information through General Fellows, that the militia are put to the utmost inconvenience and distress, by not finding a supply at this place of general rendezvous. I have therefore to request your instant and most effectual exertions, for procuring a supply, and in depositing it there. On many accounts it requires immediate attention. I have written Gen: Howe on this subject. If you find, that the militia which are at Claverac and expected could have a conveyance down by water, you will be pleased to take the necessary steps to this end. I am Dr Sir Your.
				